Citation Nr: 0934234	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain and degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied entitlement to a rating in excess 
of 40 percent for chronic lumbosacral strain and degenerative 
disc disease of the lumbar spine.

The Veteran testified at a hearing before the Board at the RO 
in June 2009.  At that hearing the Veteran and his 
representative indicated that they believed the issues of 
entitlement to service connection for depression and for 
sleep disorder were in appellate status.  Testimony on thoses 
issues was taken with the understanding that these matters 
may not be in appellate status, but rather may involve the 
issue of whether timely Substantive Appeal had been received 
with respect to those claims, an issue not addressed in the 
first instance by the RO.  Since these issues were not 
included in the VA Form 8 (Certification of Appeal), the 
Board finds that the issues are not in appellate status.  
Accordingly, the Board will refer for approproite action the 
issue of whether a timely Substantive Appeal has been 
received to the December 2006 rating decision which denied 
entitlement to service connection for depression and for 
sleep disorder.


FINDING OF FACT

The Veteran's lumbosacral strain and degenerative disc 
disease of the lumbar spine does not manifest in unfavorable 
ankylosis of the entire thoracolumbar spine nor a requirement 
for medically prescribed bedrest for a total duration of six 
weeks in a twelve month period.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain and degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's increased 
rating claim on appeal, the Board is required to ensure that 
the VA's 'duty to notify' and 'duty to assist' obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran including those dated in January 2005, March 
2008, and June 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).
 
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
examination reports addressing the disability involved in 
this appeal are of record, dated in February 2005 and March 
2006.  The Board finds that the VA examination reports are 
probative and adequate evidence concerning the Veteran's 
claim on appeal, as they have been prepared by competent 
medical experts who clinically inspected the Veteran's 
symptoms in connection with this claim on appeal and reported 
on the pertinent findings with clarity and detail.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran contends that the current evaluation assigned for 
his service-connected lumbar spine disability does not 
accurately reflect the severity of that disability.  He 
reports that he experiences significant pain and limitation 
associated with the disability that should warrant a higher 
evaluation.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. 
§ 4.3.

While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

The Veteran's service-connected lumbar spine disability has 
been rated by the RO as degenerative arthritis, under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, and as intervertebral 
disc disease, under 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the spinal rating criteria, degenerative arthritis, 
Diagnostic Code 5242, is rated under a General Rating Formula 
for Diseases and Injuries of the Spine. Under Diagnostic Code 
5243, intervertebral disc disease, an evaluation is assigned 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

The General Formula criteria apply to a disability of the 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The General Formula provides that the next higher evaluation 
for the Veteran's disability, a 50 percent rating, is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.  (See 
Note 5 of the General Formula for descriptions of favorable 
and unfavorable ankylosis).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

Under Diagnostic Code 5243 the pertinent considerations are 
(1) incapacitating episodes (defined in Note 1 as a period of 
acute signs and symptoms due to intervertebral disc disease 
that requires bed rest prescribed by and treatment by a 
physician) during the immediately preceding 12 months and, if 
so, the total duration of them, or (2) the combination of the 
neurologic and orthopedic manifestations of the disability 
under 38 C.F.R. § 4.25.  Whichever method results in the 
higher evaluation must be used.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes when the episodes in the 
past 12 months have a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, a 60 percent evaluation is warranted.

The Veteran underwent a pertinent VA examination in March 
2006, and the report of this examination is of record.  This 
examination report shows that the Veteran had normal posture, 
the Veteran's gait was assisted by a cane, and the Veteran 
reported being able to walk half of a block without a cane.  
The report shows that "[i]nspection of the spine reveals 
normal position, symmetry, appearance, and curvatures of the 
spine."  Moreover, "[t]here is no radiation of pain upon 
movement or muscle spasms.  Straight leg raising test is 
negative bilaterally.  He has paraspinous muscular 
tenderness.  There is no ankylosis."

Range of motion measurements were recorded, with all 
thoracolumbar motions except for flexion being found to be 
fully normal, including accounting for limitation from pain.  
Thoracolumbar flexion was found to be from 0 to 80 degrees.  
The examiner explained that "[t]here is no further 
dimunition due to fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  It cannot be stated 
without speculation if there is additional limitation of 
degrees with crepitation."  The examiner also found that 
"[c]hronically, there is no intervertebral disk syndrome or 
radiculopathy.  Bladder, bowel, or erectile dysfunction is 
absent."  X-rays revealed normal bony mineralization, normal 
vertebral height and disk space, and osteophyte formation 
over L3-L4 vertebra "indicative of osteoarthritis."  The 
report also indicates: "There are acute fractures or 
dislocations."  (It is unclear whether this was typed 
correctly, but in any event it does not appear to indicate 
any feature of chronic disability.)

The March 2006 VA examination report concludes with a 
diagnosis of: "Chronic lumbosacral strain.  
Osteoarthritis."  The examiner comments that "Subjectively, 
he has lower back pain.  Objectively, he has tenderness and 
impaired range of motion."

An older VA examination report is also of record from 
February 2005.  This report shows findings of a wide-based 
gait, walking with a cane and without the cane, with  some 
difficulty getting onto the examination table.  The examiner 
found spinal curvature to be normal without lordosis or 
kyphosis.  There was tenderness of the paraspinal muscles of 
the lumbar spine bilaterally.  Forward flexion was 75 degrees 
with pain at 40 degrees, extension backward was 15 degrees 
with pain starting at 5 degrees, left and right lateral 
flexion were to 25 degrees with pain at 25 degrees.  Left and 
right lateral rotation was to 20 degrees with pain at 20 
degrees.  The examiner found that there was pain "evidenced 
by patient report, grimacing and guarding."  With 
repetition, the examiner found that the Veteran "was 
functionally impaired by fifty percent secondary to pain" 
and found that pain had the greatest functional impact.

The February 2005 VA examination shows that neurovascular 
showed "[s]ensation intact to the lower extremities, he was 
able to stand on toes and heels bilaterally."  Additionally, 
"[d]eep tendon reflexes [were] 1+ bilaterally and motor 
strength was 5 of 5 bilaterally.  Babinski was negative."  
Diagnostic testing revealed "marked changes of degenerative 
disk disease and facet joint arthropathy at L4-L5 with mild-
to-moderate central right paracentral disk protrusion."  The 
examiner concluded with a diagnostic impression of: 
"Degenerative disc disease of the lumbar spine with no 
limitation with flare up as pain is constant.  There is 
moderate limitation of function with repetition secondary to 
pain."

Clearly, the two VA examination reports show that there is no 
unfavorable ankylosis of the entire thoracolumbar spine in 
this case.  Furthermore, the Board is of the opinion that the 
Veteran's symptoms of pain, weakness, fatigability, and 
incoordination do not rise to the level warranting a 50 
percent evaluation given the motion demonstrated in the VA 
examinations.  Neither of the VA examination reports suggest 
that the Veteran has required medically prescribed bedrest 
for a total duration of 6 weeks over a 12 month period.  The 
Board finds that the VA examination reports discussed above 
are probative and adequate evidence concerning the Veteran's 
claim of entitlement to an increased disability rating for 
his lumbar spine disability, as they have been prepared by 
competent medical experts who clinically inspected the 
Veteran's symptoms in connection with this claim on appeal.

The Board notes that the Veteran suggested during his June 
2009 Board hearing testimony that the term "bedrest" had 
been used by his treating physicians, but when asked whether 
he had actually been medically prescribed bedrest in 
connection with his lumbar spine disability, the Veteran's 
testimony appeared to indicate that he did not believe that 
any prescription was formally rendered; "I don't know that 
they put it in the, you know, they'd be typing in the 
computer and stuff...."  In any event, the Veteran's testimony 
did not describe medically prescribed bedrest specifically 
for the significant duration of six weeks during any twelve 
month period.  The Board has reviewed this testimony, and in 
consideration of the absence of any suggestion of medical 
prescribed bedrest in any medical evidence of record, the 
Board finds that the Veteran has not been prescribed bedrest 
for a duration of six weeks in any twelve month period during 
this appeal.

The Board has reviewed the entirety of the pertinent evidence 
of record, including private and VA treatment reports.  Among 
the private treatment records, the Board notes that there is 
clear evidence of the Veteran seeking consultation and 
treatment for his back pain including as documented in 
January 2004 and December 2004.  There is likewise clear 
evidence of the Veteran reporting his back pain to medical 
professionals at VA, including in October 2004, January 2005, 
February 2005, and as recently as in August 2008, and March 
2009.  Although it is apparent that the Veteran suffers from 
pain and functional limitation due to his lumbar back 
disability, significant impairment is contemplated by the 
currently assigned 40 percent disability rating.  Not one 
medical report of record shows that the Veteran's lumbosacral 
disability has manifested in ankylosis of the spine, much 
less unfavorable ankylosis of the entire thoracolumbar spine 
sufficient to meet the criteria for a disability rating in 
excess of 40 percent.  There is, furthermore, no suggestion 
in any competent medical evidence that the Veteran has been 
medically prescribed bedrest for a total duration of six 
weeks during any 12 month period on appeal.  Therefore, the 
Board concludes that the Veteran is not shown to be entitled 
to a higher evaluation for his lumbar spine disability.

Based on the medical record, the Board finds that when 
applying the General Rating Formula to the Veteran's lumbar 
spine disability, there is no competent medical evidence to 
warrant a rating in excess of 40 percent.  Simply put, there 
has been no objective finding of unfavorable ankylosis of the 
entire thoracolumbar spine, nor is there evidence that the 
Veteran has been medically prescribed bedrest for a total 
duration of six weeks in any 12 month period on appeal.  In 
the absence of such findings, the criteria for a higher 
evaluation have not been met.

The Board acknowledges that the Veteran has chronic back 
pain, and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no evidence of sufficient functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree as to warrant a rating in excess of 
the current 40 percent.

With respect to neurologic abnormalities, there has been no 
objective finding of neurological abnormalities associated 
with the Veteran's lumbar spine disability.  The Board 
recognizes that the Veteran described radiation to the lower 
extremities during his June 2009 Board hearing, but the VA 
examinations did not find any neurological defect in the 
lower extremities nor has any other medical evidence of 
record shown pertinent neurological manifestations of the 
lumbar spine disability; the Veteran's most recent VA 
outpatient treatment records documenting his account of pain 
as recently as March 2009 make no indication of lower 
extremity problems associated with his lumbar spine 
disability.  Furthermore, the most recent VA examination 
report provided that there were no bladder, bowel, or 
erectile problems; the Veteran has not contended otherwise.  
Thus, the Board finds that a separate rating is not warranted 
for neurological symptoms and the Veteran's manifested 
symptoms associated with his low back disability are 
adequately contemplated in the current 20 percent rating.

Therefore, a preponderance of the evidence is against a 
rating in excess of 40 percent for the Veteran's service-
connected chronic lumbosacral strain and degenerative disc 
disease of the lumbar spine.  As the preponderance of the 
evidence weights against the claim, the benefit-of- the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board has reviewed the entirety of the evidence in the 
claims file.  Beyond what is discussed above, none of the 
other evidence of record probatively contradicts the findings 
discussed above that are supported by the most probative 
pertinent objective evidence, nor does any competent evidence 
otherwise show that any higher rating is warranted.  The 
Board acknowledges the lay testimony of the Veteran with 
regard to his experienced symptomatology, and has carefully 
considered this evidence with his contentions.  However, the 
Board finds that the most probative evidence of record, 
featuring objective competent medical findings, weighs 
significantly against finding entitlement to any increased 
rating in this case.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
no ankylosis of the spine or six week duration of medically 
prescribed bedrest in a twelve month period at any time 
during the period on appeal.  An increased rating was not 
warranted at any point throughout the appeal period; hence 
"staged" ratings are not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In conclusion, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to a rating in excess of 40 percent for 
his lumbar spine disability.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his lumbar spine disability, and also 
contemplates incapacitating episodes.  The Board finds that 
the 40 percent rating adequately addresses the Veteran's 
lumbar spine symptoms.  As such, the Board finds that the 
diagnostic codes applied in evaluating the Veteran's service-
connected lumbar spine disability adequately describe the 
current disability level and symptomatology and, therefore, 
referral for extraschedular rating is not warranted.  


ORDER

A rating in excess of 40 percent for lumbosacral strain and 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


